     Case 2:17-cv-00396-KJM-DB Document 57 Filed 12/10/20 Page 1 of 21


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ISAIAH BROWN,                                       No. 2:17-CV-00396-KJM-DB

12                        Plaintiffs,                     ORDER

13            v.
14    ELK GROVE UNIFIED SCHOOL
      DISTRICT,
15
                          Defendant.
16

17

18                  This ADA case arises out of a dispute between plaintiff Isaiah Brown, who is an

19   individual with a disability, and his school district over plaintiff’s desire to play on the varsity

20   basketball team at three separate high schools. Defendant Elk Grove Unified School District

21   (“the District”) moves for summary judgment of plaintiff’s remaining claims. Mot. for Summ. J.

22   (“Mot.”), ECF No. 49. Brown opposes, Pl.’s Am. Opp’n, ECF No. 53, and the District has filed a

23   reply, Def.’s Reply, ECF No. 55. On November 22, 2019, the court heard oral argument on this

24   motion. For the reasons set forth below, the District’s motion is DENIED.

25   I.     FACTUAL AND STATUTORY BACKGROUND

26          A.      Factual Background

27                  This case arises from plaintiff’s efforts to play on the varsity basketball team at

28   three high schools within the District during the 2014-2015 and 2015-2016 school years. First
                                                         1
     Case 2:17-cv-00396-KJM-DB Document 57 Filed 12/10/20 Page 2 of 21


 1   Am. Compl. (“FAC”), ¶ 5. During the 2014-2015 school year, his junior year of high school,
 2   plaintiff attended Franklin High School (“FHS”). Id. During the 2015-2016 school year, his
 3   senior year, he attended both Cosumnes Oaks High School (“COHS”) and Pleasant Grove High
 4   School (“PGHS”). Id. Plaintiff’s Individualized Education Plan (“IEP”) and Behavior
 5   Intervention Plan (“BIP”) with the District identify his disability as emotional disturbance, which
 6   “causes him to become angry and defiant” and “manifests in emotional outbursts with swearing
 7   and yelling.” Id. ¶ 8; see also Decl. of Doug Phillips (District Special Education Director) Ex. 10,
 8   ECF No. 49-9 at 8–9 (plaintiff’s IEP). In 2014, while plaintiff was attending FHS, he claims he
 9   was not provided the “full try-out period” and was “excluded from the school’s summer
10   basketball program” because of his disability. Id. ¶ 9. Plaintiff transferred to COHS prior to his
11   senior year and alleges coaches there also excluded him from participating in varsity basketball
12   because of his disability. Id. ¶¶ 10–15. Later in 2015, plaintiff transferred to PGHS, where
13   school officials did not allow him to participate in a late tryout for the varsity basketball team. Id.
14   ¶¶ 18–19. The record as relevant to the District’s motion relates to events at each of the three
15   schools; subsequent conversations between plaintiff, plaintiff’s mother and school officials; as
16   well as conversations leading up to the tryouts at each school.
17                  Defendant has submitted a statement of material facts. See Def.’s Statement of
18   Facts (“DF”), ECF No. 49-2. These facts are supported in part by declarations from District
19   officials who interacted with plaintiff and his mother. See Decl. of Chantelle Albiani (“Albiani
20   Decl.”), ECF No. 49-4 (principal of FHS, which plaintiff attended during 2014-2015 school year);
21   Decl. of Bruce Belden (“Belden Decl.”), ECF No. 49-5 (athletic director of PGHS, which plaintiff
22   attended during 2015-2016 school year); Decl. of Dale R. Edmiston (“Edmiston Decl.”), ECF No.
23   49-6 (District’s athletic director); Decl. of Jesse Formaker (“Formaker Decl.”), ECF No. 49-7
24   (basketball coach at FHS, which plaintiff attended during 2014-2015 school year); Decl. of
25   Christopher Hoffman (“Hoffman Decl.”), ECF No. 49-8 (District Superintendent); Decl. of Doug
26   Phillips (“Phillips Decl.”), ECF No. 49-9; Decl. of Elizabeth Rayner (“Rayner Decl.”), ECF No.
27   49-10 (Program Specialist for Special Education services in District); Decl. of Patrick Roth
28   (“Roth Decl.”), ECF No. 49-11 (boys’ varsity basketball head coach at COHS for 2015-2016
                                                        2
     Case 2:17-cv-00396-KJM-DB Document 57 Filed 12/10/20 Page 3 of 21


 1   year, when plaintiff attended); Decl. of Dwayne Smith (“Smith Decl.”), ECF No. 49-12 (boys’
 2   varsity basketball head coach at PGHS, which plaintiff attended during 2015-2016 school year).
 3   Defense counsel also has provided transcripts of plaintiff’s depositions, Ex. 19, Ex. 20, as well as
 4   depositions of plaintiff’s mother, Ex. 21, Ex. 22, the basketball coach at FHS, Ex. 23, and the
 5   basketball coach at COHS, Ex. 24. See Decl. of Dominic Spinelli (“Spinelli Decl.”), ECF No. 49-
 6   3 (counsel for District).
 7                  Plaintiff has responded to defendant’s statement of material facts. Pl.’s Resp. to
 8   Def.’s Statement of Facts (“PRDF”), ECF No. 54. Plaintiff relies on answers in his own
 9   deposition, as well as his mother’s and his coaches’ depositions, in disputing defendant’s material
10   facts. See generally PRDF. Plaintiff also relies on deposition testimony from non-retained expert
11   witnesses, Michael Walker and Glen Basped, Sr., who previously coached plaintiff. See Decl. of
12   Damien Troutman (“Troutman Decl.”) Ex. G, ECF No. 45-1 (Coach Walker’s deposition
13   testimony); id. Ex. H, ECF No. 45-1 (Coach Basped’s deposition testimony). Plaintiff also
14   objects to portions of defendant’s statement of material facts. See generally PRDF.
15                  Defendant has replied to plaintiff’s responses. See Def.’s Reply to Pl.’s Resp.
16   (“DRPR”), ECF No. 55-3; Def.’s Resp. to Pl.’s Obj., (“DRPO”), ECF No. 55-4. Defendant also
17   objects to some of the evidence on which plaintiff’s opposition relies. See Def.’s Obj. to Pl.’s
18   Opp’n, ECF No. 55-1.
19                  The court addresses objections in the discussion below to the extent required to
20   properly resolve the District’s motion. In reaching its conclusions here, the court does not rely on
21   any evidence for which it is sustaining an objection.
22          B.      Procedural Background
23                  Plaintiff filed suit against the District in Sacramento County Superior Court on
24   November 8, 2016. Not. of Removal, ECF No. 1, at 1; see also Not. of Removal Ex. A
25   (plaintiff’s state court complaint). The District removed the case to this court on February 23,
26   2017. Id. at 2. Plaintiff filed an amended complaint on April 14, 2017, in which he asserted the
27   following: (1) violation of Title II of the Americans with Disabilities Act (ADA), FAC, ECF No.
28   7, ¶¶ 27–36; (2) violation of § 504 of the federal Rehabilitation Act of 1973, id. ¶¶ 37–44;
                                                       3
     Case 2:17-cv-00396-KJM-DB Document 57 Filed 12/10/20 Page 4 of 21


 1   (3) violation of the implementing regulations of the Rehabilitation Act, which require an equal
 2   opportunity for handicapped students to participate in a school’s services and activities, id. ¶¶ 45–
 3   52; (4) negligence with respect to the District’s duty of care to provide plaintiff equal access, id.
 4   ¶¶ 53–58; and (5) negligence per se for defendant’s failure to follow the implementing regulations
 5   of the Rehabilitation Act, id. ¶¶ 59–65. The parties later stipulated to dismissal of plaintiff’s
 6   negligence and negligence per se claims. Stip., ECF No. 8.
 7                  Two years of litigation followed. The District filed a motion to dismiss all of
 8   plaintiff’s claims, Mot. to Dismiss, ECF No. 9, and then this court stayed the action until the
 9   parties completed settlement discussions, Minute Order, ECF No. 11. When the case did not
10   settle, the court lifted the stay and heard defendant’s motion to dismiss on November 3, 2017.
11   See Minute Order, ECF No. 19; Hr’g Minutes, ECF No. 21. The court denied in full the District’s
12   motion to dismiss on February 20, 2018, Order, ECF No. 25, and the District then filed its
13   answer, Answer, ECF No. 26.
14                  Defendants filed the instant motion for summary judgment on September 24, 2019.
15   The District argues as a threshold matter the court should dismiss plaintiff’s claims for failure to
16   exhaust administrative remedies under the Individuals with Disabilities Education Act (“IDEA”).
17   Mem. P. & A., ECF No. 49-1, at 13–16. The District also claims plaintiff cannot establish a
18   disability discrimination claim under the ADA and § 504 of the Rehabilitation Act because:
19   (1) the decision not to select plaintiff for the varsity team in both the 2014-2015 and the 2015-
20   2016 seasons was not due to his disability, id. at 18–20; (2) the decision to not offer a late tryout
21   at PGHS was also not the result of plaintiff’s disability, id. at 20–21; (3) the District did not act
22   with deliberate indifference, id. at 21–23; and (4) the District did not violate the implementing
23   regulations of Section 504 of the Rehabilitation Act, id. at 23–24.
24          C.      Statutory Background
25                  The court reviews the relevant parts of the applicable statutes below.
26                  1.      The IDEA
27                  The IDEA provides procedural safeguards and requirements for the provision of a
28   free and appropriate public education (“FAPE”) to students with a qualifying disability. Students
                                                         4
     Case 2:17-cv-00396-KJM-DB Document 57 Filed 12/10/20 Page 5 of 21


 1   who qualify for special education services will receive an IEP and BIP in accordance with the
 2   IDEA. §§ 1414–1415(k). School districts are to resolve disputes regarding a BIP or an IEP using
 3   a mediation process; any disputes the mediation process does not resolve requires an impartial
 4   due process hearing, and students may appeal the results of these hearings, known as local
 5   education agency hearings, to a state educational agency. 20 U.S.C. § 1415(e)–(g). The IDEA
 6   provides none of its procedural safeguards “shall be construed to restrict or limit the rights,
 7   procedures, and remedies available under the Constitution, the Americans with Disabilities Act of
 8   1990, title V of the Rehabilitation Act of 1973, or other Federal laws protecting the rights of
 9   children with disabilities.” 20 U.S.C. § 1415(1). An exhaustion requirement limits this clause,
10   such that if a plaintiff files a civil action under any of the other laws identified in the statute
11   “seeking relief that is also available” under the IDEA, the plaintiff must exhaust the IDEA
12   procedures—mediation, impartial due process hearing, appeal to state agency—“to the same
13   extent as would be required had the action been brought under this subchapter [of the IDEA].”
14   20 U.S.C. § 1415(1).
15                   2.      The ADA and § 504 of the Rehabilitation Act
16                   Title II of the ADA provides: “No qualified individual with a disability shall, by
17   reason of such disability, be excluded from participation in or be denied the benefits of the
18   services, programs, or activities of a public entity, or be subjected to discrimination by any such
19   entity.” 42 U.S.C. § 12132. Section 504 of the Rehabilitation Act provides: “No otherwise
20   qualified individual with a disability . . . shall, solely by reason of her or his disability, be
21   excluded from the participation in, denied the benefits of, or be subjected to discrimination under
22   any program or activity receiving Federal financial assistance.” 29 U.S.C. § 794. Given their
23   similarity, the court treats the two statutory schemes as one and evaluates them under a single
24   framework in the analysis below. See Zukle v. Regents of University of California, 166 F.3d
25   1041, 1045 n.11 (9th Cir. 1999).
26   II.     LEGAL STANDARD
27                   A court will grant summary judgment “if . . . there is no genuine dispute as to any
28   material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
                                                          5
     Case 2:17-cv-00396-KJM-DB Document 57 Filed 12/10/20 Page 6 of 21


 1   The “threshold inquiry” is whether “there are any genuine factual issues that properly can be
 2   resolved only by a finder of fact because they may reasonably be resolved in favor of either
 3   party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).
 4                  The moving party bears the initial burden of showing the district court “that there
 5   is an absence of evidence to support the nonmoving party’s case.” Celotex Corp. v. Catrett,
 6   477 U.S. 317, 325 (1986). The burden then shifts to the nonmoving party, which “must establish
 7   that there is a genuine issue of material fact . . . .” Matsushita Elec. Indus. Co. v. Zenith Radio
 8   Corp., 475 U.S. 574, 585 (1986). In carrying their burdens, both parties must “cit[e] to particular
 9   parts of materials in the record . . .; or show [] that the materials cited do not establish the absence
10   or presence of a genuine dispute, or that an adverse party cannot produce admissible evidence to
11   support the fact.” FED. R. CIV. P. 56(c)(1); see also Matsushita, 475 U.S. at 586 (“[the
12   nonmoving party] must do more than simply show that there is some metaphysical doubt as to the
13   material facts”). Moreover, “the requirement is that there be no genuine issue of material fact
14   . . . . Only disputes over facts that might affect the outcome of the suit under the governing law
15   will properly preclude the entry of summary judgment.” Anderson, 477 U.S. at 247–48
16   (emphasis in original).
17                  In deciding a motion for summary judgment, the court draws all inferences and
18   views all evidence in the light most favorable to the nonmoving party. Matsushita, 475 U.S. at
19   587-88; Whitman v. Mineta, 541 F.3d 929, 931 (9th Cir. 2008). “Where the record taken as a
20   whole could not lead a rational trier of fact to find for the non-moving party, there is no ‘genuine
21   issue for trial.’” Matsushita, 475 U.S. at 587 (quoting First Nat’l Bank of Arizona v. Cities Serv.
22   Co., 391 U.S. 253, 289 (1968)).
23                  Where a genuine dispute exists, the court draws reasonable inferences in favor of
24   the non-moving party. Tolan v. Cotton, 134 S. Ct. 1861, 1868 (2014). A court may consider
25   evidence as long as it is “admissible at trial.” Fraser v. Goodale, 342 F.3d 1032, 1036 (9th Cir.
26   2003). “Admissibility at trial” depends not on the evidence’s form, but on its content. Block v.
27   City of L.A., 253 F.3d 410, 418-19 (9th Cir. 2001) (citing Celotex Corp., 477 U.S. at 324). The
28   party seeking admission of evidence “bears the burden of proof of admissibility.” Pfingston v.
                                                         6
     Case 2:17-cv-00396-KJM-DB Document 57 Filed 12/10/20 Page 7 of 21


 1   Ronan Eng’g Co., 284 F.3d 999, 1004 (9th Cir. 2002). If the opposing party objects to the
 2   proposed evidence, the party seeking admission must direct the district court to “authenticating
 3   documents, deposition testimony bearing on attribution, hearsay exceptions and exemptions, or
 4   other evidentiary principles under which the evidence in question could be deemed admissible
 5   . . . .” In re Oracle Corp. Sec. Litig., 627 F.3d 376, 385–86 (9th Cir. 2010). However, courts are
 6   sometimes “much more lenient” with the affidavits and documents of the party opposing
 7   summary judgment. Scharf v. U.S. Atty. Gen., 597 F.2d 1240, 1243 (9th Cir. 1979).
 8                  The Supreme Court has taken care to note that district courts should act “with
 9   caution in granting summary judgment,” and have authority to “deny summary judgment in a case
10   where there is reason to believe the better course would be to proceed to a full trial.” Anderson,
11   477 U.S. at 255. A trial may be necessary “if the judge has doubt as to the wisdom of terminating
12   the case before trial.” Gen. Signal Corp. v. MCI Telecommunications Corp., 66 F.3d 1500, 1507
13   (9th Cir. 1995) (quoting Black v. J.I. Case Co., 22 F.3d 568, 572 (5th Cir. 1994)). This may be
14   the case “even in the absence of a factual dispute.” Rheumatology Diagnostics Lab., Inc. v.
15   Aetna, Inc., No. 12-05847, 2015 WL 3826713, at *4 (N.D. Cal. June 19, 2015) (quoting Black, 22
16   F.3d at 572); accord Lind v. United Parcel Serv., Inc., 254 F.3d 1281, 1285 (11th Cir. 2001).
17   III.    DISCUSSION
18           A.     ADA (First Claim) and Rehabilitation Act (Second Claim)
19                  1.      Exhaustion Requirement
20                  As a threshold matter, the court addresses whether plaintiff failed to exhaust
21   administrative remedies under the IDEA. Mem. P. & A. at 13–16. The District argues plaintiff
22   needed to exhaust administrative remedies under the IDEA prior to filing this ADA complaint
23   because his complaint cannot be “transplanted into some context aside from an educational
24   setting.” Id. at 15. In opposition, plaintiff asserts his claims do not require exhaustion because he
25   seeks monetary damages, “which are not available under the IDEA.” Opp’n at 17 (quoting E.H.
26   v. Brentwood Union Sch. Dist., No. C13-3243 TEH, 2013 WL 5978008, at *5 (N.D. Cal. Nov. 4,
27   2013) (citing Blanchard v. Morton Sch. Dist., 509 F.3d 934, 936 (9th Cir. 2007)).
28   /////
                                                        7
     Case 2:17-cv-00396-KJM-DB Document 57 Filed 12/10/20 Page 8 of 21


 1                  As noted above, the IDEA provides in pertinent part “that before the filing of a
 2   civil action under such laws seeking relief that is also available under this part, the procedures
 3   under [20 U.S.C. § 1415] subsections (f) and (g) shall be exhausted to the same extent as would
 4   be required had the action been brought under this subchapter.” 20 U.S.C. § 1415(l). Whether a
 5   plaintiff seeks relief also available under the IDEA and therefore must meet “§ 1415(1)’s
 6   exhaustion rule hinges on whether a lawsuit seeks relief for the denial of a free appropriate public
 7   education.” Fry v. Napoleon Cmty. Sch., 137 S. Ct. 743, 754 (2017). For example, when a denial
 8   of FAPE also violates the Rehabilitation Act, “plaintiff must first submit her case to an IDEA
 9   hearing officer.” Id. To determine when a plaintiff is seeking relief for the denial of a FAPE,
10   courts must look “to the ‘substance’ of, rather than the labels used in, the plaintiff’s complaint . . .
11   or, in legal speak, the gravamen—of the plaintiff’s complaint.” Id. at 755 (citations omitted). In
12   this inquiry, courts must answer the following questions: “First, could the plaintiff have brought
13   essentially the same claim if the alleged conduct had occurred at a public facility that was not a
14   school—say, a public theater or library? And second, could an adult at the school—say, an
15   employee or visitor—have pressed essentially the same grievance?” Id. at 756 (emphases in
16   original).
17                  Here, the District contends plaintiff’s complaint is “an attempt to seek relief that
18   would have been the subject of an IDEA due process complaint.” Mem. P. & A. at 14 (citing
19   DSDF 3, 26). In so doing, the District points to declarations recounting demands from plaintiff’s
20   mother that his “IEP reflect an offer of FAPE that mandated his participation with a varsity
21   basketball team.” Mem. P. & A. at 15 (citing Phillips Decl. ¶¶ 1–3, 5–16 (District Special
22   Education Director describing requests from plaintiff’s mother, both informally and during an IEP
23   meeting, that District allow plaintiff to become member of varsity basketball team at each high
24   school as part of his IEP); Rayner Decl. ¶¶ 1–3, 5–13 (Special Education Program Specialist also
25   describing requests from plaintiff’s mother that District allow plaintiff to become member of
26   varsity basketball team at each high school); and Hoffman Decl. ¶¶ 1–5 (District Superintendent
27   describing meetings and communications with plaintiff’s mother in which he advised her the
28   District was not obligated to permit plaintiff’s participation on any varsity basketball team as part
                                                         8
     Case 2:17-cv-00396-KJM-DB Document 57 Filed 12/10/20 Page 9 of 21


 1   of his IEP)). The District also highlights deposition testimony from plaintiff’s mother on this
 2   issue. See Spinelli Decl. Ex. 21 (“Henry Dep. I”) at 102:18–104:08 (Plaintiff’s mother stating, “I
 3   discussed adding a reasonable accommodation into his IEP, which requested that they input that
 4   Isaiah having the ability to play basketball helps him to maintain academic and emotional
 5   success, which is a benefit for him.”); Spinelli Decl. Ex. 22 (“Henry Dep. II”) at 183:09–17
 6   (plaintiff’s mother identifying language in a letter that purportedly would have allowed her son to
 7   “be afforded the equal opportunity as a student with a learning disability,” per IDEA), 184:07–
 8   185:06 (discussion of how plaintiff’s mother requested this language be included in his IEP
 9   during his sophomore year), 185:20–186:02 (discussion of when plaintiff’s mother made these
10   requests). Based on these sworn statements, from both District officials and plaintiff’s mother,
11   which reveal discussions about plaintiff’s disability as related to plaintiff’s possible inclusion on
12   the varsity basketball team, the District reasons the gravamen of plaintiff’s complaint seeks relief
13   for denial of a FAPE; the District argues plaintiff could not bring claims related to a varsity
14   basketball team against a public theater or library and an adult employee or visitor also could not
15   bring these claims against the District. Mem. P. & A. at 15. Plaintiff disputes that his ADA and
16   Rehabilitation Act claims necessitated meeting the IDEA’s exhaustion requirement. As noted,
17   plaintiff seeks only monetary damages, a remedy “not available under the IDEA,” and so the
18   exhaustion requirement in 20 U.S.C. § 1415(l) does not apply. E.H., 2013 WL 5978008, at *5
19   (“Following the relief-centric approach outlined in Payne, because Plaintiff does not seek relief
20   available under the IDEA, he was not obligated to exhaust his IDEA remedies.”); see also
21   20 U.S.C.A. § 1400(d)(1)(A).
22                  Even if plaintiff sought relief available under the IDEA, he would not need to meet
23   the exhaustion requirement because his complaint does not seek “to enforce rights that arise as a
24   result of a denial of a free and appropriate public education [FAPE].” Payne v. Peninsulas Sch.
25   Dist., 653 F.3d 863, 875 (9th Cir. 2011). Nowhere in plaintiff’s complaint does he allege the
26   District failed to provide him with a FAPE or failed to modify his IEP; instead, plaintiff alleges
27   the district “‘intentionally excluded [him] […] from two school programs or activities […] solely
28   on the basis of [his] disability.’” Opp’n at 18 (citing 34 C.F.R. § 104.37(a)(1)).
                                                        9
     Case 2:17-cv-00396-KJM-DB Document 57 Filed 12/10/20 Page 10 of 21


 1                  As plaintiff’s counsel maintained at hearing, an adult employee or visitor could
 2   allege a similar claim in the collegiate context. Because his claims have “‘little to do’ with the
 3   provision of strictly ‘educational services,’” he could have brought them against “any public
 4   facility.” Duncan v. San Dieguito Union High Sch. Dist., No. 3:18-CV-00321-BEN-BLM, 2019
 5   WL 4016450, at *4 (S.D. Cal. Aug. 26, 2019) (quoting Fry, 137 S. Ct. at 755)). Therefore,
 6   because plaintiff’s injuries involve questions of exclusion and access as opposed to those which
 7   are “educational in nature,” the gravamen of his complaint does not implicate the IDEA.
 8                  The District’s pointing to plaintiff’s mother’s advocacy during IEP meetings does
 9   not alter this conclusion. As the District’s own evidence shows, it had never planned to guarantee
10   plaintiff a place on the varsity basketball team as part of an IEP. For example, EGUSD Special
11   Education Director Phillips’ states in his declaration, “EGUSD does not offer placement on or
12   any manner of participation with, competitive sports teams, including Varsity Basketball Teams,
13   as part of an offer of [FAPE]. At no time did any of Isaiah Brown’s IEP’s [sic] include an offer
14   of FAPE that entailed guaranteed placement or participation with a competitive sports team.”
15   Phillips Decl. ¶ 3; see also Edmiston Decl. ¶¶ 3–9 (Athletic Director describing his investigation
16   of tryout process for 2015-2016).
17                  As the statements of Special Education Director Phillips and Athletic Director
18   Edmiston show, the process available to plaintiff here would have offered plaintiff no redress.
19   “[C]ourts universally recognize that parents need not exhaust the procedures set forth in
20   20 U.S.C. § 1415 where resort to the administrative process would be either futile or inadequate.”
21   Hoeft v. Tucson Unified Sch. Dist., 967 F.2d 1298, 1303 (9th Cir. 1992). If plaintiff had pursued
22   the available procedures, doing so would have been “either futile or inadequate,” given that he did
23   not seek a change in academic placement or special academic instructions. Opp’n at 18–19
24   (citing K.M. by & through Markham v. Tehachapi Unified Sch. Dist., No. 1:17-CV-01431-LJO-
25   JLT, 2018 WL 2096326, at *9 (E.D. Cal. May 7, 2018)). Moreover, a claim under the ADA or
26   Rehabilitation Act “is not ‘precluded or waived based on a parent’s consent to an IEP,’ [ ] at least
27   where the issue is one that requires specialized expertise a parent cannot be expected to have.”
28   A.G. v. Paradise Valley Sch. Dist., 815 F.3d 1195, 1205 (9th Cir. 2016) (quoting J.W. ex rel.
                                                       10
     Case 2:17-cv-00396-KJM-DB Document 57 Filed 12/10/20 Page 11 of 21


 1   J.E.W. v. Fresno Unified Sch. Dist., 626 F.3d 431, 447 (9th Cir. 2010)). Plaintiff’s mother did not
 2   have “specialized expertise” and plaintiff’s current counsel did not represent the mother when she
 3   advocated for her son through the IEP process.
 4                  In sum, both the remedies sought and the allegations in plaintiff’s complaint
 5   demonstrate he was not required to exhaust remedies available under the IDEA. The court next
 6   turns to the merits of plaintiff’s claims under the ADA and the Rehabilitation Act.
 7                  2.      Merits of ADA and Rehabilitation Act Claims
 8                  As to each of his alleged ADA violations, plaintiff has offered sufficient evidence
 9   to establish a triable question of fact precluding summary judgment, as summarized below.
10                  Under the dual ADA and Rehabilitation Act analysis, a plaintiff must show:
11   “(1) [he] is a qualified individual with a disability; (2) [he] was excluded from participation in or
12   otherwise discriminated against with regard to public entity’s services, programs, or activities,
13   and (3) such exclusion or discrimination was by reason of [his] disability.” Lovell v. Chandler,
14   303 F.3d 1039, 1052 (9th Cir. 2002). The parties agree plaintiff was a qualified individual with a
15   disability and he was excluded from participating in varsity basketball teams in the District; the
16   court thus addresses only the third element here.
17                          a)      Admissibility of Evidence
18                  The court first addresses defendant’s objections to the evidence plaintiff relies on
19   in his opposition, to the extent necessary to clarify the record on this motion. See generally
20   Def.’s Obj. to Pl.’s Opp’n.
21                  Courts are generally “much more lenient” with the affidavits and documents of the
22   party opposing summary judgment, here plaintiff. Scharf v. U.S. Atty. Gen., 597 F.2d 1240, 1243
23   (9th Cir. 1979). Additionally, “admissibility at trial” depends not on the form of evidence, but on
24   its content. Block v. City of L.A., 253 F.3d 410, 418–19 (9th Cir. 2001) (citing Celotex Corp.,
25   477 U.S. at 324).
26                  The District objects to some of the testimony plaintiff provided at deposition.
27   Def.’s Obj. to Pl.’s Opp’n at 1–10. Certain of these excerpts comprise plaintiff’s answers to
28   questions regarding his previous experiences playing basketball, including prior to the 2014-2015
                                                         11
     Case 2:17-cv-00396-KJM-DB Document 57 Filed 12/10/20 Page 12 of 21


 1   school year, as well plaintiff’s discussion of his disability. Id. at 1 (citing Brown Dep. I 140:1–7);
 2   id. at 2 (citing Brown Dep. I 140:17–21); id. at 3 (citing Brown Dep. I 202:10–12; 170:11–19;
 3   170:20–15 [sic]); id. at 4 (citing Brown Dep. I 144:22–145:7; 61:1–13); Id. at 5 (citing Brown
 4   Dep. I 61:24–62:13); id. at 6 (citing Brown Dep. I, 163:17–164 [sic]; 161:18–163:9); id. at 7
 5   (citing Brown Dep. I 201:12–202:12); id. at 8 (citing Brown Dep. I 204:5–9); id. at 9 (citing
 6   Brown Dep. I 204:10–15; 204:16–205:23). The District objects to this testimony as irrelevant
 7   under Federal Rules of Evidence 401 and 402; the District also argues it lacks foundation because
 8   plaintiff “has failed to provide evidence of one or more facts, upon which the existence or
 9   nonexistence of which the admissibility of the evidence depends,” relying on Rules 602 and 702.
10   Id. In some respects, the District objects on grounds of speculation. Id. (objections 12-14). The
11   court disagrees. Plaintiff’s previous experiences are relevant to whether the decision to exclude
12   him from participation in varsity basketball was the result of his skills or his disability; the
13   factfinder can determine how much weight to give plaintiff’s testimony. Regarding whether
14   plaintiff’s testimony in some instances lacks foundation, such an issue is easily resolved at a later
15   stage, with foundational issues likely curable at trial and any sustaining on grounds of speculation
16   immaterial to the analysis here. The court OVERRULES the District’s evidentiary objection Nos.
17   1–14.
18                  The District also objects to any testimony provided at deposition by Coach Basped
19   and Coach Walker, claiming plaintiff did not properly disclose them as experts and their
20   testimony is not relevant under Rules 401 and 402. Def.’s Obj. to Pl.’s Opp’n at 11–31 (making
21   objections on grounds of relevance, foundation and in some cases speculation). As the court
22   discussed with counsel at hearing, both Coach Basped and Coach Walker were non-retained
23   experts; plaintiff did not need to disclose them or describe the scope of their opinions. See Fed.
24   R. Civ. P. 26(a)(2)(B). Moreover, both coaches provide testimony relevant to resolving the case
25   because their opinions of plaintiff’s basketball skills based on personal observation could help
26   prove or disprove whether plaintiff’s disability served as the “motivating factor” behind the
27   decision to not allow him to play on the District’s varsity basketball teams. The court
28   OVERRULES the District’s evidentiary objection Nos. 15–30.
                                                        12
     Case 2:17-cv-00396-KJM-DB Document 57 Filed 12/10/20 Page 13 of 21


 1                  Having clarified the record, the court turns to analyze the substance of defendant’s
 2   arguments on these claims.
 3                          b)      Exclusion from Participation in FHS and COHS Varsity Basketball
 4                  A plaintiff must show any exclusion from participation in, denial of benefits, or
 5   discrimination by a public entity “was by reason of his disability.” Weinreich v. Los Angeles
 6   Cnty. Metro. Transp. Auth., 114 F.3d 976, 978 (9th Cir. 1997) (citing 42 U.S.C. § 12132). Under
 7   the ADA, the exclusion must be partially based on a plaintiff’s disability, while under the
 8   Rehabilitation Act it must be solely based on the plaintiff’s disability. Lovell, 303 F.3d at 1052
 9   (citations omitted). Despite this distinction, the court still treats both statutory schemes as one
10   and evaluates them together below. Zukle, 166 F.3d at 1045 n.11.
11                  The District meets its initial burden of pointing to evidence showing it did not
12   exclude plaintiff from participation in varsity basketball at FHS and COHS on account of his
13   disability. Specifically, the District provides sworn declarations describing plaintiff’s tryout
14   performances at FHS and COHS, the process of those tryouts, and the follow-up investigations
15   after plaintiff did not make each team. Coach Formaker avers plaintiff’s poor performance during
16   tryouts, rather than any disability, disqualified him from the FHS varsity basketball team during
17   the 2014-2015 school year; Coach Roth said the same regarding the varsity basketball team at
18   COHS during the 2015-2016 school year. See DSDF 9 (citing Formaker Decl. ¶ 5 (FHS coach
19   describing how plaintiff’s “lack of lateral defensive quickness, a lack of perimeter skills and a
20   lack of ball handling skills” informed his decision not to allow plaintiff on 2015-2016 varsity
21   basketball team); id. 17 (citing Roth Decl. ¶¶ 2–6 (COHS coach describing plaintiff’s difficulty
22   executing sets and plays, along with excessive number of attempts to make shots, as informing
23   coach’s decision to not allow plaintiff on 2015-2016 varsity basketball team)). Coach Roth and
24   Coach Formaker also made similar statements in their depositions, transcripts of which defendant
25   has provided to the court. See Spinelli Decl. Ex. 24 (“Roth Dep.”) at 29:05–30:02, 37:20–38:06
26   (excerpts from Roth deposition regarding plaintiff’s basketball skills); Spinelli Decl. Ex. 23
27   (“Formaker Dep.”) at 21:21–22:12, 27:18–28:02 (excerpts from Formaker deposition regarding
28   plaintiff’s basketball skills). Defendant’s evidence regarding the process followed during tryouts
                                                        13
     Case 2:17-cv-00396-KJM-DB Document 57 Filed 12/10/20 Page 14 of 21


 1   further supports the District’s position that it allowed plaintiff the same opportunities as other
 2   players. See Formaker Decl. ¶ 4 (describing three two-hour tryout sessions for FHS 2014-2015
 3   varsity basketball team during which coaches observed players running drills and participating in
 4   scrimmages); Roth Decl. ¶ 4 (describing same for COHS 2015-2016 varsity basketball team).
 5                  After plaintiff did not make either team at FHS or COHS, defendant investigated
 6   whether the coaches discriminated against or excluded plaintiff because of his disability. The
 7   District concluded the coaches did not discriminate against plaintiff. The investigations at least
 8   support the conclusion the District sought to determine whether the coaches based their decisions
 9   on plaintiff’s disability, rather than just assume they did not. See Albiani Decl. ¶¶ 4–9 (FHS
10   principal’s description of her investigation into whether Coach Formaker discriminated against
11   plaintiff during tryouts for 2014-2015 season); Edmiston Decl. ¶¶ 2–9 (District Athletic Director
12   Edmiston’s investigation following plaintiff’s tryout at COHS during 2015-2016 school year “did
13   not substantiate that Isaiah Brown was subjected to discrimination by Coach Roth on the basis of
14   Isaiah’s disability.”). Collectively, this evidence meets the District’s initial burden of showing
15   there is no dispute regarding why the District excluded plaintiff from participating in varsity
16   basketball.
17                  The burden thus shifts to plaintiff, who meets this burden by raising a genuine
18   dispute regarding whether the District excluded him from participating in varsity basketball
19   because of his disability. With respect to his basketball skills generally, plaintiff disputes the
20   District’s assessment and provides testimony from two coaches, non-retained expert witnesses,
21   who previously watched plaintiff play basketball. PRDF 24 (citing Walker Dep. at 49:14–50:14,
22   65:16–66:18, 84:13–86:11, 92:03–94:11, 96:20–100:06 (coach with 20-year career describing
23   plaintiff’s talent through plaintiff’s participation in his basketball organization, Showtime
24   Hoops)); id. (citing Basped Dep. at 138:23–140:12 (describing his basketball career and
25   observations of plaintiff at two camps for “top kids in Northern California,” as well as plaintiff’s
26   qualifications for varsity basketball)). The testimony of Coach Walker and Coach Basped
27   contradicts that of Coach Formaker and Coach Roth. Furthermore, plaintiff points to evidence
28   from which the factfinder could conclude the behavior of Coach Formaker and Coach Roth
                                                        14
     Case 2:17-cv-00396-KJM-DB Document 57 Filed 12/10/20 Page 15 of 21


 1   leading up to and during tryouts demonstrates they were aware of plaintiff’s disability and sought
 2   to antagonize him. See Brown Dep. II at 270:07–271:04, 271:19–273:16 (recounting Coach
 3   Formaker’s “yelling and screaming and cussing” to plaintiff during tryouts); id. at 296:25–
 4   299:24, 300:16–301:12, 302:12–303:03, 303:10–304:13 (describing Coach Roth’s calling
 5   plaintiff by the wrong name “Elijah throughout summer league,” and how plaintiff “felt that he
 6   doing [sic] it to be disrespectful.”). FHS Principal Albiani acknowledged that through her
 7   investigation, she “substantiated that inappropriate language was used by Coach Formaker,”
 8   although she “was unable to substantiate specific verbiage used.” Albiani Decl. ¶ 10.
 9                   Viewing all the evidence and drawing all inferences in favor of the nonmoving
10   party, the court finds plaintiff has raised triable issues of fact regarding his performance during
11   tryouts and his overall basketball skills. These facts are material to plaintiff’s ADA and
12   Rehabilitation Act claims because if plaintiff had the requisite skills to play varsity basketball, but
13   the District denied him the opportunity to do so because of his disability, he will prevail on these
14   claims. It is for a jury to discern whether plaintiff’s disability or lack of skills served as the
15   “motivating factor” for his exclusion from participation in varsity basketball. See Martin v.
16   California Dept. of Veterans Affairs, 560 F.3d 1042, 1048 (9th Cir. 2009) (“That is, if the
17   evidence could support a finding that there is more than one reason for an allegedly
18   discriminatory decision, a plaintiff need show only that discrimination on the basis of disability
19   was a ‘motivating factor’ for the decision.”) (citations omitted).
20                   The court DENIES the District’s motion for summary judgment of plaintiff’s
21   claims the District violated his rights under the ADA and the Rehabilitation Act by excluding him
22   from the varsity basketball teams at FHS and COHS.
23                           c)      Exclusion from Participation in PGHS Varsity Basketball
24                   The District argues Coach Smith’s decision to move forward with his varsity
25   basketball team at PGHS and not provide plaintiff a late tryout was the result of “legitimate non-
26   discriminatory reasons.” Mem. P. & A. at 20 (citing DSDF 23). Coach Smith avers any late
27   tryout “would have been very difficult as a practical matter to give a single student a tryout, and it
28   would have been unfair to the student, the team, and the other individuals who had been cut from
                                                         15
     Case 2:17-cv-00396-KJM-DB Document 57 Filed 12/10/20 Page 16 of 21


 1   the team during the regular tryout window.” Smith Decl. ¶ 4. This decision “was left to” Coach
 2   Smith and District officials “in no way attempt[ed] to persuade” Coach Smith to prevent a late
 3   tryout. Id. Director Edmiston avers, “at no time did I ever state Isaiah Brown would be
 4   guaranteed a late tryout for the PGHS boys’ varsity basketball team.” Edmiston Decl. ¶ 13. With
 5   these sworn declarations, the District meets its initial burden of pointing to evidence it did not
 6   exclude plaintiff from participating in PGHS’s varsity basketball team because of his disability.
 7                  While plaintiff points only to excerpts of his own deposition on this issue, in doing
 8   so he raises a genuine issue of material fact regarding whether his exclusion from participation in
 9   tryouts at PGHS was motivated by his disability. Plaintiff testified District officials informed him
10   he could try out for the PGHS team, even though the coach had already selected the team. PRDF
11   25 (citing Brown Dep. I at 119:21–121:05, 122:06–15 (“That I was cleared to do so, by Rod
12   Edmiston. And I was allowed to be able to try out, and – and all I had to do was just show up to
13   the practice.”)). After Athletic Director Edmiston “cleared” plaintiff, plaintiff went to practice for
14   the PGHS varsity basketball team, where Coach Smith told him “to wait three days before they
15   made a decision,” id. at 123:07–123:20, 124:09–125:12; after those three days plaintiff’s mother
16   received an email stating PGHS would not allow him to try out, id. at 124:22–126:04; see, e.g.,
17   ECF No. 49-3 (sealed).
18                  Plaintiff’s deposition testimony creates a dispute regarding whether the District
19   excluded plaintiff from trying out to participate in PGHS’s varsity basketball team because of his
20   disability. The letter in response to plaintiff’s mother describes the process by which
21   Superintendent Hoffman reviewed the information she provided, “specifically considered the
22   language in [her son’s] January 13, 2016 IEP Addendum, and further discussed the District’s
23   legal obligations to a child with a disability in the area of athletics with [his] Student Services
24   staff.” Id. at 58. After this review, the District decided plaintiff’s “IEP Addendum [did not]
25   require[] his participation on the team as a specific component of a Free Appropriate Public
26   Education.” Id. Viewing all evidence and drawing “reasonable inferences” in favor of plaintiff
27   as the nonmoving party, the court finds there is a genuine issue regarding whether the District
28   /////
                                                        16
     Case 2:17-cv-00396-KJM-DB Document 57 Filed 12/10/20 Page 17 of 21


 1   initially allowed plaintiff to try out for PGHS’s team, but then changed course because of his
 2   disability. Tolan, 134 S. Ct. at 1868.
 3                  The court DENIES the District’s motion for summary judgment of plaintiff’s
 4   claim the District violated the ADA and Rehabilitation Act when it did not allow him to try out
 5   for the PGHS varsity basketball team.
 6                          d)      Deliberate Indifference
 7                  The District argues it did not act with deliberate indifference because the record
 8   shows plaintiff’s qualifications, rather than his disability, prevented him from making the varsity
 9   basketball team at each school he attended. Mem. P. & A. at 21–22. Plaintiff argues there are
10   triable issues of material fact as to whether the District acted with deliberate indifference to his
11   disability, based on deposition testimony from two coaches about their knowledge of plaintiff’s
12   disability. Opp’n at 21.
13                  When seeking damages on ADA and Rehabilitation Act claims, a plaintiff must
14   demonstrate defendant’s deliberate indifference, which “requires both knowledge that a harm to a
15   federally protected right is substantially likely, and a failure to act upon that likelihood.” Duvall
16   v. Cty. of Kitsap, 260 F.3d 1124, 1139 (9th Cir. 2001) (citing City of Canton v. Harris, 489 U.S.
17   378, 380 (1988)). “[T]o meet the second element of the deliberate indifference test, a failure to
18   act must be a result of conduct that is more than negligent, and involves an element of
19   deliberateness.” Id. (citing Bartlett v. New York State Board of Law Examiners, 156 F.3d 321,
20   331 (2d Cir. 1998), reversed on other grounds, 527 U.S. 1031 (1999)). This requirement is not
21   met where a “duty to act may simply have been overlooked, or a complaint may reasonably have
22   been deemed to result from events taking their normal course.” Id. (citing Ferguson v. City of
23   Phoenix, 157 F.3d 668, 674 (9th Cir. 1998)).
24                  The District maintains it did not act with deliberate indifference because, in the
25   first place, plaintiff did not request accommodations for basketball and, moreover, because the
26   District utilized non-discriminatory selection criteria in determining whether plaintiff could
27   participate on the varsity basketball teams. Mem. P. & A. at 21. The District highlights
28   plaintiff’s own deposition testimony, in which he states he neither required nor requested any
                                                        17
     Case 2:17-cv-00396-KJM-DB Document 57 Filed 12/10/20 Page 18 of 21


 1   accommodations to participate in basketball. DSDF 27 (citing Brown Dep. I 150:05–152:13
 2   (plaintiff stating Coach Formaker at FHS did not “treat [him] any differently” during tryouts and
 3   his “learning disability didn’t affect [] athletic capabilities to play basketball”); Brown Dep. II
 4   283:10–19, 305:20 –306:01 (stating he did not need accommodations during summer league at
 5   COHS); id. at 312:08–12 (stating he did not request “any kind of assistance or accommodations”
 6   for tryouts with Coach Roth at COHS)). To support its argument the coaches used non-
 7   discriminatory selection criteria, the District here as well points to declarations from each coach
 8   describing how plaintiff’s performance at tryouts and skills informed their decisions to not place
 9   him on the team. See DSDF 17 (citing Roth Decl. ¶¶ 2–6); id. 9 (citing Formaker Decl. ¶ 5).
10                  With respect to deliberate indifference, plaintiff raises a genuine issue of material
11   fact as well, while recognizing that deliberate indifference requires “more than negligent” conduct
12   and imposes a more stringent standard than the “but-for” causation standard for other facets of an
13   ADA claim. Other testimony of coaches and school officials could lead a factfinder to conclude
14   the District knew “that a harm to a federally protected right [was] substantially likely” because
15   District representatives were aware of plaintiff’s disability. See Formaker Dep. at 10:16–19,
16   14:24–17:12 (discussing plaintiff’s behavioral incidents and interactions with plaintiff’s “special-
17   education case manager, Mike Willis”); Roth Dep. at 9:03–07, 14:14–19 (discussing plaintiff’s
18   IEP, which he was aware of because he also taught plaintiff in Economics), 16:02–18, 19:13–25
19   (admitting awareness of plaintiff’s behavioral issues and disability). Plaintiff also raises a
20   genuine dispute regarding the second element of a deliberate indifference claim, “failure to act
21   upon that likelihood,” by pointing to evidence of the District’s awareness of alleged
22   discrimination, especially after the tryouts at FHS, while making no effort to ensure plaintiff did
23   not experience further discrimination. Albiani Decl. Exs. 1, 2, 4 (plaintiff’s mother’s complaints
24   during 2014-2015 school year); Edmiston Decl. Ex. 5 (plaintiff’s mother’s complaint following
25   2015-2016 school year). Although Principal Albiani’s investigation during the 2014-2015 school
26   year concluded Coach Formaker did not discriminate against plaintiff, allegations within the
27   complaint served to put the District on notice of the “likelihood” of discrimination. Albiani Decl.
28   ¶¶ 6–9. Even after the investigation was complete, the District has not shown it took any action
                                                        18
     Case 2:17-cv-00396-KJM-DB Document 57 Filed 12/10/20 Page 19 of 21


 1   to mitigate potential discrimination against plaintiff. See Lovell v. Chandler, 303 F.3d 1039,
 2   1057–58 (9th Cir. 2002) (in failing to alleviate impact of discrimination on individual with
 3   disability, defendant acted with deliberate indifference).
 4                  The court DENIES the District’s motion for summary judgment as to plaintiff’s
 5   deliberate indifference claim.
 6          B.      Implementing Regulations of the Rehabilitation Act (Third Cause of Action)
 7                  Finally, the District argues plaintiff cannot prevail on his claim that the District
 8   violated the implementing regulations of Section 504 of the Rehabilitation Act because the
 9   coaches evaluated plaintiff on the basis of his “skills and abilities.” Mem. P. & A. at 23 (citing
10   DSDF 6–11, 14–22, 27). In opposition, plaintiff argues there are triable issues of material fact,
11   based on evidence showing “the District’s manifest lack of investigation into whether Plaintiff
12   could be accommodated under Section 504 and the ADA.” Opp’n at 24.
13                  Students have a private right of action against a school district they believe has
14   violated Section 504’s “reasonable accommodation” and “meaningful access” implementing
15   regulations. Mark H. v. Lemahieu, 513 F.3d 922, 937–38 (9th Cir. 2008). In this case, plaintiff
16   brings his claim under both prongs of Section 504’s implementing regulations, but the District
17   appears to focus on only the requirement of “meaningful access” to the school’s programs. Mem.
18   P. & A. at 23. In opposing defendant’s motion in this respect, plaintiff points to plaintiff’s
19   mother’s testimony, which he says supports the conclusion the District provided plaintiff with
20   neither reasonable accommodations nor meaningful access. Opp’n at 22–23. Given the scope of
21   defendant’s motion, the court considers meaningful access under the Section 504 implementing
22   regulations below.1
23
     1
       To the extent defendant means also to include reasonable accommodations as a basis of its
24   motion, the District does not meet its initial burden of showing there is no genuine factual dispute
     regarding whether it failed to provide plaintiff with reasonable accommodations for his disability.
25   The regulations require that districts “shall provide non-academic and extracurricular services and
26   activities in such manner as is necessary to afford handicapped students an equal opportunity for
     participation in such services and activities.” 34 C.F.R.         § 104.37(a). When an entity is on
27   notice of needed accommodations, it “is required to undertake a fact-specific investigation to
     determine what constitutes a reasonable accommodation.” A.G. v. Paradise Valley Unified Sch.
28   Dist. No. 69 (“A.G.”), 815 F.3d 1195, 1207 (9th Cir. 2016) (citation omitted). Here, although
                                                        19
     Case 2:17-cv-00396-KJM-DB Document 57 Filed 12/10/20 Page 20 of 21


 1                  With respect to physical education and athletics programs available to students,
 2   districts “may not discriminate on the basis of handicap.” 34 C.F.R. § 104.37(c)(1). Instead,
 3   districts “shall provide to qualified handicapped students an equal opportunity for participation.”
 4   Id. To pursue a claim based on a meaningful access theory, a plaintiff must demonstrate a
 5   violation of a Section 504 implementing regulation that “denied [him] meaningful access to a
 6   public benefit.” A.G., 815 F.3d at 1204 (citation omitted).
 7                  On this issue, the District argues it did not deny plaintiff meaningful access to the
 8   varsity basketball program because it allowed him to participate in multiple tryouts, during which
 9   coaches evaluated him on his skills and abilities. Mem. P. & A. at 23 (citing DSDF 6–11, 14–22,
10   27). As discussed above, however, evidence in the record could lead a factfinder to determine the
11   District may have not allowed plaintiff “meaningful access” to its varsity basketball teams
12   because of his disability. Plaintiff has pointed to evidence showing his basketball skills qualified
13   him to play on these teams, and evidence supporting an inference the District considered
14   plaintiff’s disability in ultimately not allowing him to make the team. See Walker Dep. at 96:20–
15   100:06 (coach with 20-year career describing plaintiff’s talent through plaintiff’s participation in
16   his basketball organization, Showtime Hoops); Basped Dep. at 138:23–140:12 (describing his
17   basketball career, his observations of plaintiff at two camps for “the top kids in Northern
18   California” and plaintiff’s qualifications for varsity basketball); Brown Dep. II at 270:07–271:04,
19   271:19–273:16 (recounting Coach Formaker’s “yelling and screaming and cussing” at plaintiff
20

21   plaintiff testified in his deposition he did not request a different tryout process because of his
     disability, the District is not relieved of responsibility when the District does not provide evidence
22   sufficient to show as a matter of law it undertook any “fact-specific investigation to determine
     what constitutes a reasonable accommodation.” Id. Instead, District officials stated merely that
23   “accommodations and modifications could be provided based on individual needs” if plaintiff
24   made the team. Albiani Decl. ¶ 9; Phillips Decl. ¶ 5 (“[I]f Isaiah Brown made the team,
     accommodations and modifications, including revisions to the operative BIP, could be provided
25   based on individual needs.”). These statements, particularly those of Special Education Director
     Phillips, only serve to demonstrate the District considered plaintiff’s participation on the varsity
26   basketball team through the framework of his IEP as opposed to “what constitutes a reasonable
     accommodation” under the Section 504 implementing regulations.
27

28
                                                       20
     Case 2:17-cv-00396-KJM-DB Document 57 Filed 12/10/20 Page 21 of 21


 1   during tryouts); id. at 303:10–304:13 (describing Coach Roth’s calling him “Elijah throughout
 2   summer league” and how plaintiff “felt that he doing [sic] it to be disrespectful.”). For these
 3   reasons, whether the District denied plaintiff “meaningful access” to varsity basketball presents a
 4   genuine dispute of material fact.
 5                      The court DENIES the District’s motion for summary judgment of plaintiff’s
 6   claim the District violated his right to “meaningful access” under the Section 504 implementing
 7   regulations.
 8   IV.     CONCLUSION
 9                      For the reasons set forth above, defendant’s motion for summary judgment is
10   DENIED. A final pretrial conference is set for March 26, 2021 at 10:00 a.m. The parties
11   SHALL meet and confer and file a joint status report 14 days prior to the final pretrial conference
12   addressing matters the court should consider in setting a trial date. See E.D. L.R. 282. In the
13   meantime, if the parties request referral now to another judge of the court for the purposes of a
14   court-convened settlement before the final pretrial conference, they may file such a request in
15   writing promptly and the court will make the referral. Additionally, if the parties jointly request a
16   virtual trial that can be convened by videoconference, they should so advise the court with a
17   description of their proposed trial procedures and the final pretrial conference may be advanced to
18   an earlier date.
19                      This order resolves ECF No. 49.
20                      IT IS SO ORDERED.
21   DATED: December 9, 2020.
22

23

24

25

26

27

28
                                                          21
